
	

113 S556 IS: Air Carrier Access Amendments Act
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 556
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to improve the
		  accessibility of entertainment programming provided by air carriers on
		  passenger flights, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Air Carrier Access Amendments
			 Act.
		2.Accessibility of
			 in-flight entertainment programming
			(a)In
			 generalSubchapter I of
			 chapter 417 of title 49, United States Code, is amended by inserting after
			 section 41705 the following:
				
					41705a.Accessibility of in-flight entertainment
				programming
						(a)In
				generalIn providing air transportation, an air carrier,
				including (subject to section 40105(b)) any foreign air carrier, shall ensure
				that—
							(1)on and after the
				date that is 180 days after the date of the enactment of the
				Air Carrier Access Amendments
				Act, all visually displayed entertainment programming available
				to passengers on a flight is accessible to individuals with disabilities,
				including by—
								(A)providing, or
				making available, open captioning for individuals with disabilities, including
				individuals who are deaf or hard of hearing, when such programming is available
				to passengers through shared video displays, such as a monitor located in a
				passenger access aisle;
								(B)providing, or
				making available, closed captioning for individuals with disabilities,
				including individuals who are deaf or hard of hearing, when such programming is
				available to passengers through individual video displays; and
								(C)providing, or
				making available, video description for individuals with disabilities,
				including individuals who are blind or visually impaired, when such programming
				is available to passengers through individual video displays or shared video
				displays; and
								(2)not later than
				the effective date of the regulations prescribed under subsection (c)(2), all
				individual video displays that display entertainment programming or information
				to passengers on a flight that are operated primarily by using touchscreens or
				other contact-sensitive controls include a mechanism that allows individuals
				with disabilities, including individuals who are blind or visually impaired, to
				independently operate the displays in accordance with the standards prescribed
				under subsection (c).
							(b)Enforcement
							(1)In
				generalThe remedies and
				procedures set forth in section 308(a) of the Americans with Disabilities Act
				of 1990 (42 U.S.C. 12188(a)), including the injunctive relief described in
				paragraph (2) of that section, shall be available to any person aggrieved by
				the failure of an air carrier to comply with subsection (a).
							(2)Enforcement by
				Attorney GeneralThe provisions of section 308(b) of the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12188(b)) shall apply with
				respect to the compliance of air carriers with subsection (a) to the same
				extent that those provisions apply with respect to the compliance of covered
				entities with title III of that Act (42 U.S.C. 12181 et seq.).
							(c)Establishment
				of standards for operation of individual video displays
							(1)In
				generalNot later than 18 months after the date of the enactment
				of the Air Carrier Access Amendments
				Act, the Architectural and Transportation Barriers Compliance
				Board shall, in consultation with the Secretary of Transportation, prescribe
				standards in accordance with chapter 5 of title 5 (commonly known as the
				Administrative Procedure Act) setting forth the minimum
				technical criteria for individual video displays described in subsection (a)(2)
				to ensure that such video displays include a mechanism that allows individuals
				with disabilities to operate the displays independently.
							(2)RegulationsNot
				later than 180 days after the Architectural and Transportation Barriers
				Compliance Board issues standards under paragraph (1), the Secretary shall
				prescribe such regulations as are necessary to implement those standards and
				shall publish those regulations in an accessible format.
							(3)Review and
				amendmentThe Architectural and Transportation Barriers
				Compliance Board, in consultation with the Secretary, shall periodically review
				and, as appropriate, amend the standards prescribed under paragraph (1) in
				accordance with chapter 5 of title 5. Not later than 180 days after the
				Architectural and Transportation Barriers Compliance Board issues amended
				standards under this paragraph, the Secretary shall make such revisions to the
				regulations prescribed under paragraph (2) as are necessary to implement the
				amended standards.
							(d)DefinitionsIn
				this section:
							(1)Closed
				captioningThe term closed captioning means a
				method, process, or mechanism, which may include a device, that—
								(A)allows an
				individual who is deaf or hard of hearing to have access to the content of
				visually displayed entertainment programming; and
								(B)allows that
				access by displaying, through an individual device or individually used
				technology, all of the audio portion of the programming (including displaying
				the dialogue and any narration, as well as descriptions of on- and off-screen
				sounds such as sound effects, music, or lyrics for music, and information
				identifying the character who is speaking) as text that can be effectively
				viewed and controlled by that individual while the individual simultaneously
				watches the programming.
								(2)Individual with
				a disabilityThe term individual with a disability
				means any person who has a disability as defined in section 3 of the Americans
				with Disabilities Act of 1990 (42 U.S.C. 12102).
							(3)Open
				captioningThe term open captioning means a method,
				process, or mechanism that—
								(A)allows an
				individual who is deaf or hard of hearing to have access to the content of
				visually displayed entertainment programming; and
								(B)allows that
				access by openly displaying on the video display on which the programming is
				displayed all of the audio portion of the programming (including displaying the
				dialogue and any narration, as well as descriptions of on- and off-screen
				sounds such as sound effects, music, or lyrics for music, and information
				identifying the character who is speaking) as text that can be effectively
				viewed by that individual and other passengers while the individual and
				passengers simultaneously watch the programming.
								(4)Video
				descriptionThe term video description means a
				method, process, or mechanism, including a device, that—
								(A)allows an
				individual who is blind or visually impaired to have access to the key visual
				elements of visually displayed entertainment programming (such as actions,
				settings, facial expressions, costumes, and scene changes); and
								(B)allows that
				access through the provision of contemporaneous audio narrated descriptions of
				those elements during the natural pauses in the audio portion of the
				programming, or during the audio portion if necessary.
								(5)Visually
				displayed entertainment programmingThe term visually
				displayed entertainment programming means live televised events,
				recorded programming (including television programs), or motion pictures that
				are available to passengers, for a fee or without cost, on a flight in air
				transportation.
							.
			(b)Clerical
			 amendmentThe analysis for chapter 417 of title 49, United States
			 Code, is amended by inserting after the item relating to section 41705 the
			 following:
				
					
						41705a. Accessibility of
				in-flight entertainment
				programming.
					
					.
			
